 1   RALPH P. GUENTHER, Esq. 124245
     rguenther@guentherlawgroup.com
 2   GUENTHER LAW GROUP
     601 S Main Street
 3   Salinas, CA 93901
 4   (831) 783-3440
 5   Attorneys for Debtors
     ROBERT R VELA
 6   SANDY E VELA
 7
 8
 9
10                                UNITED STATES BANKRUPTCY COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                           SAN JOSE DIVISION
13
     In re:                                                     Case No. 19-52094
14
     ROBERT R VELA                                              Chapter 13
15   SANDY E VELA,
16                           Debtors.
17                                                  /
18                         MOTION TO EXTEND TIME IN WHICH TO FILE
19                             SCHEDULES AND RELATED DOCUMENTS
20            Robert R Vela & Sandy E Vela, Debtors, apply to the Court for an Order Extending Time in
21   Which to File Schedules and Related Documents. In support of the Motion, Debtors represent as
22   follows:
23            1.     The debtors filed their Voluntary Petition under Chapter 13 of the Bankruptcy Code
24   on October 15, 2019. The filing was done as a “skeletal filing” to enjoin a foreclosure sale of
25   Debtors’ residence and to reorganize other debts owed by Debtors.
26            2.     The Court has set October 29, 2019 as the last day to file the Schedules and related
27   documents.
28            3.     Debtors, by their attorney, have been in contact with the beneficiaries of a deed of


                                                        1
Case: 19-52094       Doc# 9     Filed: 10/28/19     Entered: 10/28/19 18:33:00       Page 1 of 2
 1   trust secured by their residence regarding repayment options and/or bankruptcy treatment under
 2   Debtors’ Chapter 13 Plan. Debtors have been focused on these negotiations and have not yet
 3   provided their attorney with the additional documents/information necessary to complete the
 4   schedules, statements and other documents required to be filed with the Court. Debtors have
 5   committed to providing the documents/information necessary to allow their Chapter 13 case to
 6   proceed.
 7          4.      Accordingly, Debtors respectfully request that the Court extend the time for filing the
 8   Schedules and related documents to November 12, 2019, by which time Debtors will have had
 9   sufficient time to confer with counsel and finalize the documents.
10          5.      The meeting of creditors has not yet been scheduled.
11   Dated: October 28, 2019                              DOUGHERTY & GUENTHER, APC
12
                                                          /s/ Ralph P. Guenther
13                                                        RALPH P. GUENTHER
                                                          Attorney for Debtors
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
Case: 19-52094      Doc# 9     Filed: 10/28/19    Entered: 10/28/19 18:33:00        Page 2 of 2
